Per Curiam.

The warrant under which the defendant / . offered to justify, was sufficiently set forth m the last branch of the notice, to entitle the defendants to offer it in evidence. It was not requisite to have stated in the notice, the cause of action, for which the warrant was issued. In Belli v. Broadbent andwz/e, (3 Term Rep. 183.) the cause of action was not set forth, in a special plea of justification, under mesne process, and yet the plea was held good. The verdict must, therefore,, beset aside, and a new trial granted, with costs to abide the event.
Rule granted.